DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Daniel Rose on 1/11/2022.



In the claims:
Claim 15: 
“identify that a source of a packet destined to the server is from the internal network,
determine, response to identifying that the source of the packet is from the internal network, a first latency via the first connection to the server is lower than a second latency of the path to the server via the bridge connection, and…” 
 ---has been amended to ---
identify that a source of a packet destined to the server is from the internal network and a priority of the packet is at least higher than the low priority,
determine, response to the priority of the packet and the identified identifying that the source of the packet is from the internal network, a first latency via the first connection to the server is lower than a second latency of the path to the server via the bridge connection, and

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which teaches either solely or in combination with another reference the limitations of redirecting one or more packets with a low priority to the service via the bridge connection responsive to determining that a utilization of the first connection over a period of time is greater than a predetermined threshold; identifying that a source of a packet destined to the server is from the internal network and a priority of the packet is at least higher than the low priority; determine, response to the priority of the packet and the identified identifying that the source of the packet is from the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/LONNIE V SWEET/Primary Examiner, Art Unit 2467